Citation Nr: 0832917	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  05-28 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for kidney removal, status 
post renal cell carcinoma, including as secondary to exposure 
to herbicides and to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1964 to March 
1967, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia, that denied service connection for 
removal of the right kidney, status post renal cell 
carcinoma.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that service connection is warranted 
for kidney cancer on the basis that he developed the disease 
due to his in-service exposure to herbicides while serving in 
Vietnam.  In this regard, the Board notes that a veteran who 
served in the Republic of Vietnam during the Vietnam era is 
presumed to have been exposed to herbicides during that 
service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307 
(2007).  If a veteran was exposed to an herbicide agent 
during active military, naval, or air service, presumptive 
service connection for numerous diseases will be established 
even though there is no record of such disease during 
service, provided that the disease is are manifest to a 
degree of 10 percent or more at any time after service.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  As the RO has pointed 
out, however, kidney cancer is not one of the enumerated 
diseases subject to presumptive service connection due to 
exposure to Agent Orange.

The availability of presumptive service connection for a 
disability based on exposure to herbicides, however, does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

Significantly, as his representative points out, the service 
medical records show that the veteran was seen on numerous 
occasions during service for elevated blood pressure 
readings, and in fact, in October 1966, was diagnosed as 
having hypertension of unknown etiology.  In September 2008 
written argument, Disabled American Veterans asserts that 
service connection is thus warranted for hypertension, and 
citing the Merck Manual, maintains that the veteran's kidney 
cancer was caused or aggravated by his hypertension.

To date, the RO has not considered the veteran's hypertension 
claim.  Not surprisingly, since the veteran's representative 
initially asserted that secondary service connection was 
warranted for kidney cancer, the RO has likewise not 
considered this claim on a secondary basis.  In Schroeder v. 
West, 212 F.3d 1265 (Fed. Cir. 2000), the United States Court 
of Appeals for the Federal Circuit held that VA's duty to 
assist attaches to the investigation of all possible in-
service causes of a disability, including those unknown to 
the veteran.  Id. at 1271.  Further, the United States Court 
of Appeals for Veterans Claims (Court) has clarified that 
alternative theories of entitlement to the same benefit do 
not constitute separate claims, but are instead encompassed 
within a single claim.  See Roebuck v. Nicholson, 20 Vet. 
App. 307 (2006); see also Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  

To date, apparently because the veteran has sought service 
connection on a direct basis only, VA has not investigated 
whether secondary service connection is warranted.  Under the 
circumstances, the Board must defer consideration of the 
veteran's claim and finds that a VA examination is necessary 
to determine whether it is at least as likely as not that the 
veteran's hypertension is related to service, and if so, 
whether the veteran's kidney cancer was caused or aggravated 
by his hypertension.  See Harris v. Derwinski, 1 Vet. App. 
180 (1991); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should arrange for the 
veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any 
hypertension and kidney cancer found to 
be present.  The claims folder must be 
made available and reviewed by the 
examiner.

If the veteran has hypertension, the 
examiner must state whether it is at 
least as likely as not that the 
veteran's hypertension is related to or 
had its onset in service.  In offering 
this assessment, the examiner must note 
the service medical records showing 
elevated blood pressure readings and 
the in-service diagnosis of 
hypertension of unknown etiology.

If the veteran has hypertension and the 
examiner finds that it is at least as 
likely as not related to service, the 
examiner must opine as to whether it is 
at least as likely as not that the 
veteran's kidney cancer was caused or 
aggravated by his hypertension.

Alternatively, the examiner must opine 
as to whether it is at least as likely 
as not that the veteran developed 
kidney cancer due to his in-service 
exposure to herbicides, including Agent 
Orange.  

The rationale for all opinions 
expressed should be provided in a 
legible report.  

2.  Thereafter, the AMC must adjudicate 
the veteran's hypertension claim, and 
consider whether service connection is 
warranted for kidney cancer on direct 
and secondary bases.  

3.  If the benefits sought on appeal 
are not granted, the RO should issue a 
Supplemental Statement of the Case and 
provide the veteran and his 
representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

